Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 30, 2021 has been considered.

Drawings

The drawings were received on December 30, 2021.  These drawings are acceptable.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Samuel Borodach during a telephone interview on March 25, 2022. This examiner’s amendment further replaces illegible equations in claims 11-18 with legible equations.
The application has been amended as follows:
In the specification:
; perform normalization and orthogonalization on the output components of the gyro sensor by adding the output components of the geomagnetic sensor and the output components of the acceleration sensor to a part of the output components of the gyro sensor, and then to convert the output components of the gyro sensor into the rotation matrix or the quaternion.  --

In the claims:
Please replace all prior versions and listings of claims in the application with the following listing of claims: 
1. (Currently Amended) A positioning system, comprising:
a gyro sensor configured to detect an angular velocity of a moving body;
a geomagnetic sensor configured to detect a direction in which the moving body is placed;
an acceleration sensor configured to detect an acceleration of the moving body; and
a controller configured to correct [[an]] output components of the gyro sensor,

wherein the controller is configured to perform normalization and orthogonalization on the output components of the gyro sensor by adding [[the]] output components of the geomagnetic sensor and [[the]] output components of the acceleration sensor to a part of the output components of the gyro sensor, and then to convert the corrected output components of the gyro sensor into [[the]] a rotation matrix or [[the]] a quaternion based on the output components of the geomagnetic sensor and the output components of the acceleration sensor, and to calculate a posture of the moving body based on the rotation matrix or the quaternion.

2. (Canceled)

3. (Currently amended) The system of Claim 1, wherein the controller is configured to perform at least one of:
expressing the output components of the gyro sensor by a quaternion; and
expressing the output components of the gyro sensor by a rotation matrix, and
wherein the controller is configured to perform the normalization and orthogonalization on at least one of the output components of the gyro sensor expressed by the quaternion and the output components of the gyro sensor expressed 

4. (Previously presented) The system of Claim 3, wherein the controller is configured to express the output components of the geomagnetic sensor and the output components of the acceleration sensor by a rotation matrix, and
wherein the controller is configured to perform the normalization and orthogonalization based on the rotation matrix.

5. (Previously presented) The system of Claim 1, wherein the controller is configured to perform the normalization and orthogonalization on the output components of the gyro sensor after performing smoothing of the output components of the acceleration sensor and the output components of the geomagnetic sensor.

6. (Previously presented) The system of Claim 5, wherein the controller is configured to calculate an acceleration correction coefficient α (0≦α≦1.0) of the acceleration sensor and reflect the acceleration correction coefficient α on components of the rotation matrix, and configured to calculate a geomagnetic correction coefficient β (0≦β≦1.0) of the geomagnetic sensor and reflect the geomagnetic correction coefficient β on the components of the rotation matrix on which the acceleration correction coefficient α is reflected.

7. (Previously presented) The system of Claim 6, wherein the controller is configured to calculate the acceleration correction coefficient α based on a function of being convex upward, where a value of the acceleration correction coefficient α is maximum when an absolute value of the acceleration is 1.0.

8. (Previously presented) The system of Claim 6, wherein the controller is configured to 

9. (Previously presented) The system of Claim 8, wherein the controller is configured to calculate vector components in a direction orthogonal to a magnetic north, the vector components being obtained from output vector components of the acceleration sensor and output vector components of the geomagnetic sensor by an outer product operation of the output vector components of the acceleration sensor and the output vector components of the geomagnetic sensor.

10. (Previously presented) The system of Claim 9, wherein the controller is configured to calculate vector components of the magnetic north by the outer product operation of the output vector components of the acceleration sensor and the vector components in the direction orthogonal to the magnetic north.


11. 	(Previously presented) The system of Claim 9, wherein the controller is configured to: 
calculate a scalar quantity             
                
                    
                        
                            
                                A
                            
                            →
                        
                    
                
                 
            
        of the output vector components of the acceleration sensor by the following equation (8):
		            
                
                    
                        
                            
                                A
                            
                            →
                        
                    
                
                =
                
                    
                        
                            
                                
                                    A
                                
                                
                                    x
                                
                            
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    A
                                
                                
                                    y
                                
                            
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    A
                                
                                
                                    z
                                
                            
                        
                        
                            2
                        
                    
                     
                
            
        
    PNG
    media_image1.png
    41
    221
    media_image1.png
    Greyscale
Eq. (8)
where Ax, Ay, and Az denote an x axis component, a y axis component, and a z axis component, respectively, of the output vector components of the acceleration sensor;
calculate the acceleration correction coefficient α by one of the following equations (9) and (10):

    PNG
    media_image2.png
    35
    173
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    26
    252
    media_image3.png
    Greyscale

where c0 is a constant and αmax is a maximum acceleration correction coefficient; and
 correct the output components of the gyro sensor using the acceleration correction coefficient α.

12. (Previously presented) The system of Claim 11, wherein the controller is configured to smooth the output vector components of the acceleration sensor by the following equation (15):
	

    PNG
    media_image4.png
    30
    378
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    35
    403
    media_image5.png
    Greyscale
  		Eq. (15)
where R20, R21, and R22 denote an x axis component, a y axis component, and a z axis component, respectively, of smoothed output vector components of the acceleration sensor, and RG20, RG21, and RG22 denote an x axis component, a y axis component, and a z axis component, respectively, of output vector components of the gyro sensor.

13. (Previously presented) The system of Claim 12, wherein the controller is configured to:
normalize the smoothed output vector components of the acceleration sensor by the following equation (16):
	
    PNG
    media_image6.png
    51
    443
    media_image6.png
    Greyscale
 	Eq. (16); and
obtain the vector components in the direction orthogonal to the magnetic north by performing the outer product operation expressed by the following equation (17):

    PNG
    media_image7.png
    34
    509
    media_image7.png
    Greyscale
    	 Eq. (17)
where Hx, Hy, and Hz denote an x axis component, a y axis component, and a z axis component, respectively, of the vector components in the direction orthogonal to the magnetic north, and Bx, By, Bz denote an x axis component, a y axis component, and a z axis component, respectively, of the output vector components of the geomagnetic sensor.

14. (Previously presented) The system of Claim 13, wherein the controller is configured to normalize the vector components in the direction orthogonal to the magnetic north obtained by the outer product operation based on the following equation (18):

	
    PNG
    media_image8.png
    53
    389
    media_image8.png
    Greyscale
     	Eq. (18)

where             
                
                    
                        
                            
                                H
                            
                            
                                x
                            
                        
                    
                    ^
                
            
        ,             
                 
                
                    
                        
                            
                                H
                            
                            
                                y
                            
                        
                    
                    ^
                
                ,
                 
            
        and             
                
                    
                        
                            
                                H
                            
                            
                                z
                            
                        
                    
                    ^
                
            
         denote normalized vector components in the direction orthogonal to the magnetic north.

15. (Previously presented) The system of Claim 14, wherein the controller is configured to:
calculate a geomagnetic correction coefficient β0 by the following equation (11):
		
    PNG
    media_image9.png
    29
    71
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    46
    102
    media_image10.png
    Greyscale
           Eq. (11)
where B0 denotes a magnetic field vector of the geomagnetic sensor after a magnetic offset correction, and B denotes a vector of an external magnetic field before the correction; and
	smooth the vector components in the direction orthogonal to the magnetic north based on the following equation (19):

    PNG
    media_image11.png
    33
    607
    media_image11.png
    Greyscale
  											Eq. (19)
where R'00, R'01, and R'02 denote smoothed vector components in the direction orthogonal to the magnetic north, β denotes the geomagnetic correction coefficient β0, and RG,00, RG,01, and RG,02 denote an x axis component, a y axis component, and a z axis component, respectively, of output vector components of the gyro sensor.

16. (Previously presented) The system of Claim 15, wherein the controller is configured to:
normalize the smoothed vector components in the direction orthogonal to the magnetic north based on the following equation (20):

    PNG
    media_image12.png
    59
    496
    media_image12.png
    Greyscale
    Eq. (20); and
orthogonalize the smoothed vector components in the direction orthogonal to the magnetic north based on the following equation (21):


    PNG
    media_image13.png
    191
    326
    media_image13.png
    Greyscale
	Eq. (21)
where Ax, Ay, and Az denote the output vector components of the acceleration sensor.

17. (Previously presented) The system of Claim 16, wherein the controller is configured 
normalize the orthogonalized vector components in the direction orthogonal to the magnetic north by the following equation (22)
	
 
    PNG
    media_image14.png
    60
    462
    media_image14.png
    Greyscale
     Eq. (22); and
calculate vector components of the magnetic north by the following equation (23): 
	            
                
                    
                        
                            
                                R
                            
                            
                                10
                            
                        
                    
                    ~
                
                =
                
                    
                        
                            
                                R
                            
                            
                                21
                            
                        
                    
                    ~
                
                
                    
                        
                            
                                R
                            
                            
                                02
                            
                        
                    
                    ~
                
                -
                
                    
                        
                            
                                R
                            
                            
                                22
                            
                        
                    
                    ~
                
                
                    
                        
                            
                                R
                            
                            
                                01
                            
                        
                    
                    ~
                
                ,
                 
                 
                 
                 
                
                    
                        
                            
                                R
                            
                            
                                11
                            
                        
                    
                    ~
                
                =
                
                    
                        
                            
                                R
                            
                            
                                22
                            
                        
                    
                    ~
                
                
                    
                        
                            
                                R
                            
                            
                                00
                            
                        
                    
                    ~
                
                -
                
                    
                        
                            
                                R
                            
                            
                                20
                            
                        
                    
                    ~
                
                
                    
                        
                            
                                R
                            
                            
                                02
                            
                        
                    
                    ~
                
                ,
                 
                 
                 
                 
                
                    
                        
                            
                                R
                            
                            
                                12
                            
                        
                    
                    ~
                
                =
                
                    
                        
                            
                                R
                            
                            
                                20
                            
                        
                    
                    ~
                
                
                    
                        
                            
                                R
                            
                            
                                01
                            
                        
                    
                    ~
                
                -
                
                    
                        
                            
                                R
                            
                            
                                21
                            
                        
                    
                    ~
                
                
                    
                        
                            
                                R
                            
                            
                                00
                            
                        
                    
                    ~
                
                 
            
         	 Eq. (23)
where equation (23) is an outer product operation of normalized values of the smoothed output vector components of the acceleration sensor and the normalized values of the orthogonalized vector components in the direction orthogonal to the magnetic north.

18. (Previously presented) The system of Claim 17, wherein the controller is configured to convert the output components of the gyro sensor to a rotation matrix R that is equivalent to the following equation (24):
	
    PNG
    media_image15.png
    83
    158
    media_image15.png
    Greyscale
      		 Eq. (24)
where equation (24) is based on the normalized values of the orthogonalized vector components in the direction orthogonal to the magnetic north, the vector components of the magnetic north, and the normalized values of the smoothed output vector components of the acceleration sensor.

19. (Currently Amended) A method of positioning a moving body comprising a gyro sensor configured to detect an angular velocity of the moving body, a geomagnetic 

correcting, by the controller, 
performing, by the controller, normalization and orthogonalization on the output components of the gyro sensor by adding the output of the geomagnetic sensor and the output of the acceleration sensor to a part of the output components of the gyro sensor, and then converting, by the controller, the corrected output components of the gyro sensor into [[the]] a rotation matrix or [[the]] a quaternion.

20. (Canceled)

21. (Currently Amended) A moving body comprising a positioning system that comprises:
a gyro sensor configured to detect an angular velocity of [[a]] the moving body;
a geomagnetic sensor configured to detect a direction in which the moving body is placed;
an acceleration sensor configured to detect an acceleration of the moving body; and
a controller configured to correct [[an]] output components of the gyro sensor,

wherein the controller is configured to perform normalization and orthogonalization on the output components of the gyro sensor by adding [[the]] output components of the geomagnetic sensor and [[the]] output components of the acceleration sensor to a part of the output components of the gyro sensor, and then to convert the corrected output components of the gyro sensor into [[the]] a rotation matrix or [[the]] a quaternion based on the output components of the geomagnetic sensor and the output components of the acceleration sensor, and to calculate a posture of the moving body based on the rotation matrix or the quaternion.

22. 	(Canceled) 

23.	(Previously presented)  The moving body of Claim 21, wherein the moving body is any one among an electronic device, a smartphone, a tablet terminal, a smart watch, an augmented reality and virtual reality (AR/VR) device, a camera, a game device, a vehicle, a ship, and an aircraft.

Note Regarding 35 USC § 101


Claims 1, 19, and 21 recite a particular machine including a combination of a gyro sensor configured to detect an angular velocity of a moving body, a geomagnetic sensor configured to detect a direction in which the moving body is placed, and an acceleration sensor configured to detect an acceleration of the moving body, and a controller for performing the abstract idea based on the gyro sensor, geomagnetic sensor, and acceleration sensor. Accordingly, the limitations are indicative of integration into a practical application (see 2019 PEG, slide 20).
	Accordingly, claims 1, 19, and 21 and the respective dependent claims 3-18, 21, and 23 are patent eligible under 35 USC 101.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a positioning system, comprising correct[ing] an output of the gyro sensor, wherein the controller is configured to perform normalization and orthogonalization on the output components of the gyro sensor by adding the output components of the geomagnetic sensor and the output components of the acceleration sensor to a part of the output components of the gyro sensor (claims 1, 19, 21) is not disclosed, suggested, or made obvious by the prior art of record.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2018/0356227) discloses a processor-implemented method based on an acceleration sensor and a geomagnetic sensor for determining an angular velocity of an object (Figs. 1, 2) includes: deriving a state variable and a variance of the state variable based on an error quaternion and converting a quaternion-based rotation matrix into an error quaternion-based rotation matrix (Abstract, lines 1-6). Kim et al. further discloses “the angular velocity calculating device 100 of the present disclosure does not use an actual gyro sensor, but uses the acceleration sensor 110 and the geomagnetic sensor 120 to calculate angular velocity that is generated by an actual gyro sensor, so as to avoid the problems or cons of a gyro sensor” (paragraph 0058, lines 1-6).

Contact Information

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 27, 2022